[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 23, 2006
                               No. 06-11386                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 05-00005-CR-FTM-33-SPC

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

ARMANDO VIDAL ENCINAS,

                                                      Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (October 23, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Counsel in this direct criminal appeal has moved to withdraw and filed a
brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). The defendant has moved, pro se, for the appointment of substitute

counsel. Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED, Vidal Encinas’s motion for the appointment of substitute

counsel is DENIED, and Vidal Encinas’s convictions and sentences are

AFFIRMED.




                                         2